Exhibit 10.3(ad)

                                                                                                                                               


[exhibit103ad484309573_image1.gif]
400 Main Street
East Hartford, CT 06108 USA








AMENDMENT NO. 1
DATED AS OF DECEMBER 15, 2014


TO THE
V2500 GENERAL TERMS OF SALE AGREEMENT


BY AND BETWEEN
IAE INTERNATIONAL AERO ENGINES AG
AND
JETBLUE AIRWAYS CORPORATION


DATED AS OF MAY 4, 1999
This document contains proprietary information of IAE International Aero Engines
AG (“IAE”). IAE offers the information contained in this document on the
condition that you not disclose or reproduce the information to or for the
benefit of any third party without IAE’s written consent. Neither receipt nor
possession of this document, from any source, constitutes IAE’s permission.
Possessing, using, copying or disclosing this document to or for the benefit of
any third party without IAE’s written consent may result in criminal and/or
civil liability.
This document contains no technical data subject to the EAR or ITAR

Jetblue GTA AMDT 1-v3 (2014-Dec-10) execution copy



--------------------------------------------------------------------------------

Exhibit 10.3(ad)



This Amendment No. 1, dated as of December 15, 2014 (this “Amendment No. 1”),
amends the V2500 General Terms of Sale Agreement dated May 4, 1999 between IAE
International Aero Engines AG (“IAE”) and JetBlue Airways Corporation
(“JetBlue”), as amended from time to time, such contract being hereinafter
referred to as the “GTA”.
Unless expressly stated to the contrary, definitions and terms used in this
Amendment No. 1 shall have the same meaning given to them in the GTA.
WHEREAS:
A.
JetBlue and IAE entered into Side Letter 17 to the GTA, dated June 11, 2004 for
the purpose of adding thirty (30) Incremental A320 Aircraft powered by V2527-A5
(“2004 Incremental Aircraft”); and



B.
JetBlue and IAE entered into Side Letter 37 to the GTA, dated November 9, 2012
for the purpose of [***] aircraft, revising terms and summarizing the totality
of the transaction between the Parties; and



C.
JetBlue and IAE entered into Side Letter 38 to the GTA, dated October 2, 2013
for the purpose of IAE providing JetBlue with [***] under the terms of Side
Letter 38; and



D.
JetBlue and IAE now desire to amend the GTA by this Amendment No. 1 for the
purpose of adding five (5) Incremental A321ceo aircraft (“2014 Incremental
Aircraft”) and for the purposes of Side Letter 17 and Side Letter 37, desire
that the 2014 Incremental Aircraft be [***]; and



E.
JetBlue and IAE also desire to extend certain terms of the GTA to the Engines
installed on the 2014 Incremental Aircraft.



NOW, THEREFORE, in consideration of the mutual benefits and obligations set
forth herein, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:
1.
Section 2.2 Agreement to Purchase

Section 2.2.4 is hereby added to the GTA as follows:
“2.2.4 JetBlue hereby agrees to purchase from the Aircraft Manufacturer a firm
and unconditional order of five (5) new A321 Family Aircraft (“2014 Incremental
Aircraft”) powered by new V2533-A5 Engines for delivery according to the
schedule set forth in Exhibit B-1 to this Agreement, as amended from time to
time.
For the avoidance of doubt, in accordance with Exhibit B-1 attached hereto, the
Parties agree that the 2014 Incremental Aircraft will be treated as [***].”
2.
Exhibit B-1 Aircraft Delivery Schedule

Exhibit B-1 – Aircraft Delivery Schedule to the GTA, is hereby deleted in its
entirety and replaced with the attached Amendment No. 1 Exhibit B-1 – attached
as Appendix 1.





[***]     Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.
        
Subject to the Restrictions on the First Page                    Page 2





--------------------------------------------------------------------------------

Exhibit 10.3(ad)

The terms and provisions and attachments contained in this Amendment No. 1
constitute the entire agreement between the Parties with respect to the matters
herein described, and supersede all prior understandings and agreements of the
Parties with respect thereto. No amendment or modification of this Amendment No.
1 shall be binding upon either Party unless set forth in a written instrument
executed by both Parties.
This Amendment No. 1 contains matters of a confidential and proprietary nature
and is delivered on the express condition that its terms shall not be disclosed
to any third party or reproduced in whole or in part for anyone other than the
Parties hereto without the other Party’s prior written consent.
The Parties hereby agree and acknowledge that there has been full and adequate
consideration for the mutual promises contained herein. The terms and conditions
of the GTA are incorporated herein by reference. Except as expressly amended
hereby, all other terms and conditions of the GTA shall remain unchanged and in
full force and effect and are hereby ratified and confirmed in all respects.
This Amendment No. 1 may be executed in one or more counterparts, each of which
shall for all purposes be deemed to be an original and all of which when taken
together shall constitute the same instrument.
Upon acceptance by IAE, as evidenced by execution of the signature block below,
this document will become an enforceable amendment to the GTA and shall be
deemed executed in the jurisdiction in which it was signed by IAE. After
acceptance by IAE, IAE will return one (1) fully executed duplicate original
Amendment No. 1 to JetBlue. The Parties agree that facsimile signatures shall be
deemed to be of the same force and effect as an original executed document. If
executed by facsimile, the Parties agree to provide original signature pages
upon request.




[Signatures to follow]

[***]     Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.
        
Subject to the Restrictions on the First Page                    Page 3





--------------------------------------------------------------------------------

Exhibit 10.3(ad)

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment No. 1 to be
executed in duplicate as of the date last written below.


JETBLUE AIRWAYS CORPORATION
 
By:
/s/ Mark D. Powers
 
Typed Name:
Mark D. Powers
 
Title:
Chief Financial Officer
 
Date:
12/12/14





IAE INTERNATIONAL AERO ENGINES AG
 
By:
/s/ Rick Deurloo
 
Typed Name:
Rick Deurloo
 
Title:
SVP Sales & Marketing
 
Date:
12/15/14


[***]     Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.
        
Subject to the Restrictions on the First Page                    Page 4





--------------------------------------------------------------------------------

Exhibit 10.3(ad)

Amendment No. 1 – Exhibit B-1 Appendix 1
Aircraft Delivery Schedule
As of December 2014
Glossary Notes:
• 
R denotes the Incremental Firm Aircraft as defined in Side Letter 37 and the
2014 Incremental Aircraft as defined in this Amendment No. 1 that will be
treated as [***] in accordance with Side Letter 17, Side Letter No. 37 and this
Amendment No. 1 to the GTA.

• 
* denotes Firm Aircraft that have received or will receive the $[***] ([***]$)
spare parts credit as set forth in Section 7 of Side Letter No. 13 or Section 7
of Side Letter No. 17, as applicable, and as amended by Side Letter No. 25 and
Side Letter 37.

• 
** denotes Firm Aircraft that have received or will receive the $[***] ([***]$)
spare parts credit as set forth in Section 7 of Side Letter No. 13 or Section 7
of Side Letter No. 17, as applicable, and as amended by Side Letter No. 25 and
Side Letter 37.

• 
t denotes Firm Aircraft that have received or will receive the both the $[***]
([***]$) and $[***] ([***]$) the spare parts credits and as set forth in Section
7 of Side Letter No. 13 or Section 7 of Side Letter No. 17, as applicable, and
as amended by Side Letter No. 25 and Side Letter 37.

• 
Delivered Aircraft are indicated by italics typeface.

• 
Applicable escalation formulae, indicated for the calculation of Fleet
Introductory Assistance credits, are in accordance with Side Letter No. 13 and
Side Letter No. 17 to the Agreement, as amended by Side Letter No. 25 to the
Agreement and Side Letter 37.

Rank No.
Firm Aircraft Category
Aircraft
Type
Contracted
Month
Contracted
Year
Applicable
Escalation
 
No. 1
Existing Firm Aircraft
A320
[***]
2000
Formula I
 
No. 2
Existing Firm Aircraft
A320
[***]
2000
Formula I
 
No. 3
Existing Firm Aircraft
A320
[***]
2000
Formula I
 
No. 4
Existing Firm Aircraft
A320
[***]
2000
Formula I
 
No. 5
Existing Firm Aircraft
A320
[***]
2000
Formula I
 
No. 6
Existing Firm Aircraft
A320
[***]
2000
Formula I
 
No. 7
Existing Firm Aircraft
A320
[***]
2001
Formula I
 
No. 8
Existing Firm Aircraft
A320
[***]
2001
Formula I
 
No. 9
Existing Firm Aircraft
A320
[***]
2001
Formula I
 
No. 10
Existing Firm Aircraft
A320
[***]
2001
Formula I
 
No. 11
Existing Firm Aircraft
A320
[***]
2001
Formula I
 
No. 12
Existing Firm Aircraft
A320
[***]
2001
Formula I
 
No. 13
Existing Firm Aircraft
A320
[***]
2001
Formula I
 
No. 14
Existing Firm Aircraft
A320
[***]
2002
Formula I
 
No. 15
Existing Firm Aircraft
A320
[***]
2002
Formula I
 
No. 16
Existing Firm Aircraft
A320
[***]
2002
Formula I
 
No. 17
Existing Firm Aircraft
A320
[***]
2002
Formula I
 
No. 18
Existing Firm Aircraft
A320
[***]
2002
Formula I
 
No. 19
Existing Firm Aircraft
A320
[***]
2002
Formula I
 
No. 20
Existing Firm Aircraft
A320
[***]
2002
Formula I
 
No. 21
Existing Firm Aircraft
A320
[***]
2002
Formula I
 
No. 22
Existing Firm Aircraft
A320
[***]
2002
Formula I
 


[***]     Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.
        
Subject to the Restrictions on the First Page                    Page 5





--------------------------------------------------------------------------------

Exhibit 10.3(ad)

Rank No.
Firm Aircraft Category
Aircraft
Type
Contracted
Month
Contracted
Year
Applicable
Escalation
 
No. 23
Existing Firm Aircraft
A320
[***]
2002
Formula I
 
No. 24
Existing Firm Aircraft
A320
[***]
2002
Formula I
 
No. 25
Existing Firm Aircraft
A320
[***]
2002
Formula I
 
No. 26
Existing Firm Aircraft
A320
[***]
2002
Formula I
 
No. 27
Existing Firm Aircraft
A320
[***]
2002
Formula I
 
No. 28
Existing Firm Aircraft
A320
[***]
2002
Formula I
 
No. 29
Existing Firm Aircraft
A320
[***]
2002
Formula I
 
No. 30
Existing Firm Aircraft
A320
[***]
2003
Formula I
 
No. 31
Existing Firm Aircraft
A320
[***]
2003
Formula I
 
No. 32
Existing Firm Aircraft
A320
[***]
2003
Formula I
 
No. 33
Existing Firm Aircraft
A320
[***]
2003
Formula I
 
No. 34
Existing Firm Aircraft
A320
[***]
2003
Formula I
 
No. 35
Existing Firm Aircraft
A320
[***]
2003
Formula I
 
No. 36
Existing Firm Aircraft
A320
[***]
2003
Formula I
 
No. 37
Existing Firm Aircraft
A320
[***]
2003
Formula I
 
No. 38
Existing Firm Aircraft
A320
[***]
2003
Formula I
*
No. 39
Existing Firm Aircraft
A320
[***]
2003
Formula I
 
No. 40
Existing Firm Aircraft
A320
[***]
2003
Formula I
 
No. 41
Existing Firm Aircraft
A320
[***]
2003
Formula I
 
No. 42
Existing Firm Aircraft
A320
[***]
2003
Formula I
 
No. 43
Existing Firm Aircraft
A320
[***]
2003
Formula I
*
No. 44
Existing Firm Aircraft
A320
[***]
2003
Formula I
 
No. 45
Existing Firm Aircraft
A320
[***]
2004
Formula I
 
No. 46
Existing Firm Aircraft
A320
[***]
2004
Formula I
 
No. 47
Existing Firm Aircraft
A320
[***]
2004
Formula I
 
No. 48
Existing Firm Aircraft
A320
[***]
2004
Formula I
*
No. 49
Existing Firm Aircraft
A320
[***]
2004
Formula I
 
No. 50
Existing Firm Aircraft
A320
[***]
2004
Formula I
 
No. 51
Existing Firm Aircraft
A320
[***]
2004
Formula I
 
No. 52
Existing Firm Aircraft
A320
[***]
2004
Formula I
 
No. 53
Existing Firm Aircraft
A320
[***]
2004
Formula I
*
No. 54
Existing Firm Aircraft
A320
[***]
2004
Formula I
 
No. 55
Incremental Firm Aircraft
A320
[***]
2004
Formula I
 
No. 56
Existing Firm Aircraft
A320
[***]
2004
Formula I
 
No. 57
Existing Firm Aircraft
A320
[***]
2004
Formula I
 
No. 58
Existing Firm Aircraft
A320
[***]
2004
Formula I
*
No. 59
Incremental Firm Aircraft
A320
[***]
2004
Formula I
 
No. 60
Existing Firm Aircraft
A320
[***]
2005
Formula I
 
No. 61
Existing Firm Aircraft
A320
[***]
2005
Formula I
 
No. 62
Incremental Firm Aircraft
A320
[***]
2005
Formula I
 
No. 63
Existing Firm Aircraft
A320
[***]
2005
Formula I
*


[***]     Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.
        
Subject to the Restrictions on the First Page                    Page 6





--------------------------------------------------------------------------------

Exhibit 10.3(ad)

Rank No.
Firm Aircraft Category
Aircraft
Type
Contracted
Month
Contracted
Year
Applicable
Escalation
 
No. 64
Existing Firm Aircraft
A320
[***]
2005
Formula I
 
No. 65
Existing Firm Aircraft
A320
[***]
2005
Formula I
 
No. 66
Existing Firm Aircraft
A320
[***]
2005
Formula I
 
No. 67
Incremental Firm Aircraft
A320
[***]
2005
Formula I
 
No. 68
Existing Firm Aircraft
A320
[***]
2005
Formula I
*
No. 69
Existing Firm Aircraft
A320
[***]
2005
Formula I
 
No. 70
Existing Firm Aircraft
A320
[***]
2005
Formula I
 
No. 71
Incremental Firm Aircraft
A320
[***]
2005
Formula I
**
No. 72
Existing Firm Aircraft
A320
[***]
2005
Formula I
 
No. 73
Existing Firm Aircraft
A320
[***]
2005
Formula I
*
No. 74
Incremental Firm Aircraft
A320
[***]
2005
Formula I
 
No. 75
Incremental Firm Aircraft
A320
[***]
2005
Formula I
 
No. 76
2004 Incremental Aircraft
A320
[***]
2006
Formula II
 
No. 77
Existing Firm Aircraft
A320
[***]
2006
Formula I
 
No. 78
Incremental Firm Aircraft
A320
[***]
2006
Formula I
*
No. 79
Incremental Firm Aircraft
A320
[***]
2006
Formula I
 
No. 80
Existing Firm Aircraft
A320
[***]
2006
Formula I
 
No. 81
Incremental Firm Aircraft
A320
[***]
2006
Formula I
**
No. 82
Existing Firm Aircraft
A320
[***]
2006
Formula I
 
No. 83
Incremental Firm Aircraft
A320
[***]
2006
Formula I
*
No. 84
Incremental Firm Aircraft
A320
[***]
2006
Formula I
 
No. 85
Existing Firm Aircraft
A320
[***]
2006
Formula I
 
No. 86
Incremental Firm Aircraft
A320
[***]
2006
Formula I
 
No. 87
Incremental Firm Aircraft
A320
[***]
2006
Formula I
 
No. 88
Existing Firm Aircraft
A320
[***]
2006
Formula I
*
No. 89
Incremental Firm Aircraft
A320
[***]
2006
Formula I
**
No. 90
Incremental Firm Aircraft
A320
[***]
2006
Formula I
 
No. 91
2004 Incremental Aircraft
A320
[***]
2006
Formula II
 
No. 92
Existing Firm Aircraft
A320
[***]
2007
Formula I
 
No. 93
Existing Firm Aircraft
A320
[***]
2007
Formula I
*
No. 94
2004 Incremental Aircraft
A320
[***]
2007
Formula II
 
No. 95
Existing Firm Aircraft
A320
[***]
2007
Formula I
 
No. 96
Existing Firm Aircraft
A320
[***]
2007
Formula I
 
No. 97
Existing Firm Aircraft
A320
[***]
2007
Formula I
 
No. 98
Incremental Firm Aircraft
A320
[***]
2007
Formula I
*
No. 99
Incremental Firm Aircraft
A320
[***]
2007
Formula I
 
No. 100
Incremental Firm Aircraft
A320
[***]
2007
Formula I
 
No. 101
Incremental Firm Aircraft
A320
[***]
2007
Formula I
**
No. 102
Incremental Firm Aircraft
A320
[***]
2007
Formula I
 
No. 103
Incremental Firm Aircraft
A320
[***]
2007
Formula I
*
No. 104
Incremental Firm Aircraft
A320
[***]
2008
Formula I
 


[***]     Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.
        
Subject to the Restrictions on the First Page                    Page 7





--------------------------------------------------------------------------------

Exhibit 10.3(ad)

Rank No.
Firm Aircraft Category
Aircraft
Type
Contracted
Month
Contracted
Year
Applicable
Escalation
 
No. 105
Incremental Firm Aircraft
A320
[***]
2008
Formula I
 
No. 106
Incremental Firm Aircraft
A320
[***]
2008
Formula I
**
No. 107
Incremental Firm Aircraft
A320
[***]
2008
Formula I
 
No. 108
Incremental Firm Aircraft
A320
[***]
2008
Formula I
*
No. 109
Incremental Firm Aircraft
A320
[***]
2008
Formula I
 
No. 110
Incremental Firm Aircraft
A320
[***]
2008
Formula I
 
No. 111
Incremental Firm Aircraft
A320
[***]
2008
Formula I
**
No. 112
Incremental Firm Aircraft
A320
[***]
2008
Formula I
 
No. 113
Incremental Firm Aircraft
A320
[***]
2008
Formula I
*
No. 114
Incremental Firm Aircraft
A320
[***]
2008
Formula I
 
No. 115
Incremental Firm Aircraft
A320
[***]
2008
Formula I
 
No. 116
Incremental Firm Aircraft
A320
[***]
2009
Formula I
**
No. 117
Incremental Firm Aircraft
A320
[***]
2009
Formula I
 
No. 118
Incremental Firm Aircraft
A320
[***]
2009
Formula I
*
No. 119
Incremental Firm Aircraft
A320
[***]
2010
Formula I
 
No. 120
Incremental Firm Aircraft
A320
[***]
2010
Formula I
 
No. 121
Incremental Firm Aircraft
A320
[***]
2010
Formula I
**
No. 122
2004 Incremental Aircraft
A320
[***]
2011
Formula II
 
No. 123
2004 Incremental Aircraft
A320
[***]
2011
Formula II
† 
No. 124
2004 Incremental Aircraft
A320
[***]
2011
Formula II
 
No. 125
2004 Incremental Aircraft
A320
[***]
2011
Formula II
 
No. 126
2004 Incremental Aircraft
A320
[***]
2012
Formula II
R 
No. 127
2004 Incremental Aircraft
A320
[***]
2012
Formula II
R 
No. 128
2004 Incremental Aircraft
A320
[***]
2012
Formula II
R† 
No. 129
2004 Incremental Aircraft
A320
[***]
2012
Formula II
R 
No. 130
2004 Incremental Aircraft
A320
[***]
2013
Formula II
R 
No. 131
2004 Incremental Aircraft
A320
[***]
2013
Formula II
R 
No. 132
2004 Incremental Aircraft
A320
[***]
2013
Formula II
R 
No. 133
2004 Incremental Aircraft
A321
[***]
2013
Formula II
† 
No. 134
2004 Incremental Aircraft
A321
[***]
2013
Formula II
 
No. 135
2004 Incremental Aircraft
A321
[***]
2013
Formula II
 
No. 136
2004 Incremental Aircraft
A321
[***]
2013
Formula II
 
No. 137
2004 Incremental Aircraft
A321
[***]
2014
Formula II
R 
No. 138
2004 Incremental Aircraft
A321
[***]
2014
Formula II
R† 
No. 139
2004 Incremental Aircraft
A321
[***]
2014
Formula II
R 
No. 140
2004 Incremental Aircraft
A321
[***]
2014
Formula II
R 
No. 141
2004 Incremental Aircraft
A321
[***]
2014
Formula II
R 
No. 142
2004 Incremental Aircraft
A321
[***]
2014
Formula II
R 
No. 143
2004 Incremental Aircraft
A321
[***]
2014
Formula II
† 
No. 144
2004 Incremental Aircraft
A321
[***]
2014
Formula II
 
No. 145
2004 Incremental Aircraft
A321
[***]
2014
Formula II
R 


[***]     Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.
        
Subject to the Restrictions on the First Page                    Page 8





--------------------------------------------------------------------------------

Exhibit 10.3(ad)

Rank No.
Firm Aircraft Category
Aircraft
Type
Contracted
Month
Contracted
Year
Applicable
Escalation
 
No. 146
2004 Incremental Aircraft
A321
Year
2015
Formula II
 
No. 147
2004 Incremental Aircraft
A321
Year
2015
Formula II
 
No. 148
2004 Incremental Aircraft
A321
Year
2015
Formula II
† 
No. 149
2004 Incremental Aircraft
A321
Year
2015
Formula II
 
No. 150
2004 Incremental Aircraft
A321
Year
2015
Formula II
 
No. 151
2004 Incremental Aircraft
A321
Year
2015
Formula II
 
No. 152
2004 Incremental Aircraft
A321
Year
2015
Formula II
 
No. 153
2004 Incremental Aircraft
A321
Year
2015
Formula II
R† 
No. 154
2004 Incremental Aircraft
A321
Year
2015
Formula II
 
No. 155
2014 Incremental Aircraft
A321
Year
2015
Formula II
R 
No. 156
2004 Incremental Aircraft
A321
Year
2015
Formula II
 
No. 157
2014 Incremental Aircraft
A321
Year
2015
Formula II
R 
No. 158
2004 Incremental Aircraft
A321
Year
2016
Formula II
 
No. 159
2004 Incremental Aircraft
A321
Year
2016
Formula II
 
No. 160
2004 Incremental Aircraft
A321
Year
2016
Formula II
 
No. 161
2004 Incremental Aircraft
A321
Year
2016
Formula II
 
No. 162
2004 Incremental Aircraft
A321
Year
2016
Formula II
 
No. 163
2004 Incremental Aircraft
A321
Year
2016
Formula II
 
No. 164
2004 Incremental Aircraft
A321
Year
2016
Formula II
R 
No. 165
2004 Incremental Aircraft
A321
Year
2016
Formula II
 
No. 166
2004 Incremental Aircraft
A321
Year
2016
Formula II
 
No. 167
2004 Incremental Aircraft
A321
Year
2016
Formula II
 
No. 168
2004 Incremental Aircraft
A321
Year
2017
Formula II
 
No. 169
2004 Incremental Aircraft
A321
Year
2017
Formula II
 
No. 170
2004 Incremental Aircraft
A321
Year
2017
Formula II
 
No. 171
2004 Incremental Aircraft
A321
Year
2017
Formula II
R 
No. 172
2004 Incremental Aircraft
A321
Year
2017
Formula II
R 
No. 173
2004 Incremental Aircraft
A321
Year
2017
Formula II
R 
No. 174
2004 Incremental Aircraft
A321
Year
2017
Formula II
R 
No. 175
2014 Incremental Aircraft
A321
Year
2017
Formula II
R 
No. 176
2014 Incremental Aircraft
A321
Year
2017
Formula II
R 
No. 177
2014 Incremental Aircraft
A321
Year
2017
Formula II
R 
No. 178
2004 Incremental Aircraft
A321
Year
2018
Formula II
R 








[***]     Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.
        
Subject to the Restrictions on the First Page                    Page 9



